MEMORANDUM **
Resham Lai, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s decision. Lai’s testimony was internally inconsistent, contradictory and inconsistent with his application and written declaration concerning, inter alia, his participation in important elections, police contacts and activities between June 1996 and June 1997, and his post-arrest actions. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003). Lai has not shown that the documentary evidence presented compelled a contrary conclusion in order to overcome the special deference accorded to credibility determinations. See Malhi, 336 F.3d at 993.
Because Lai failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withhold*684ing of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
Lai has waived his CAT claim because he failed to properly argue it in his brief. See Martinez-Serrano v. INS, 94 F.3d 1256,1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.